
	
		II
		Calendar No. 444
		111th CONGRESS
		2d Session
		H. R. 908
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 11, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 25, 2010
			Reported by Mr. Leahy,
			 without amendment
		
		AN ACT
		To amend the Violent Crime Control and Law
		  Enforcement Act of 1994 to reauthorize the Missing Alzheimer’s Disease Patient
		  Alert Program.
	
	
		1.Short titleThis Act may be cited as the
			 Missing Alzheimer’s Disease Patient
			 Alert Program Reauthorization of 2009.
		2.Reauthorization of the
			 Missing Alzheimer’s Disease Patient Alert ProgramSection 240001 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 14181) is amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)GrantSubject to the availability of
				appropriations to carry out this section, the Attorney General, through the
				Bureau of Justice Assistance and in consultation with the Secretary of Health
				and Human Services, shall award competitive grants to nonprofit organizations
				to assist such organizations in paying for the costs of planning, designing,
				establishing, and operating locally based, proactive programs to protect and
				locate missing patients with Alzheimer’s disease and related dementias and
				other missing elderly
				individuals.
					;
			(2)in
			 subsection (b)—
				(A)by inserting
			 competitive after to receive a; and
				(B)by adding at the
			 end the following new sentence: The Attorney General shall periodically
			 solicit applications for grants under this section by publishing a request for
			 applications in the Federal Register and by posting such a request on the
			 website of the Department of Justice.;
				(3)by amending
			 subsection (c) to read as follows:
				
					(c)PreferenceIn awarding grants under subsection (a),
				the Attorney General shall give preference to national nonprofit organizations
				that have a direct link to patients, and families of patients, with Alzheimer’s
				disease and related dementias.
					;
				and
			(4)by amending
			 subsection (d) to read as follows:
				
					(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for each of
				the fiscal years 2010 through
				2016.
					.
			
	
		June 25, 2010
		Reported without amendment
	
